~Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 1 of 221

JS 44 (Re\n 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither re lace nor supplement the filing and service of pleadings or other papers as re uired by law, except as

provided by local rules of court

purpose of initiating the civil docket sheet.

This form, approved by the Judicia| Cone erence of th nited States in September 1974, is required for the use of the lerk of Couit for the

[.S'Lf:` [NS'/RU(.`!'IOMS` ONNL'XY` PAG'E OF T`HI? FORM,)

 

I. (a) PLAINTIFFS
HARR|S FOGEL v

(b) County of Residence of First Listed Plaintiff

(C) Al‘tol'neys (Fimz N'ame Arldre.s'.s', and './`eieplwne Numher)

DEFENI)ANTS

THE UN|VERSFTY OF THE ARTS, ANNE MASSONl and JENN|FER
l.l`|'TLE

.""2 1 -. -' ' .
ounty 0 esi ence o rrst 1ste e e11 ant 1 . k ('.¢\
C fR `d fF` L' de d }’/'1 / ` l

  

(EXC 'EPI/' IN U 15 PLAINHFT*‘€ASES'.) <` \ ) (!N U,S, PLA[NT[FF (.`ASI.".S' ONLY)
"' NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND lNVOLVED.
Attomeys ([fK)mwn)
Phi |ai,

Davld McComb, Esq., Zarwin Baum, 1818 Market St 13th F|.,
PA19103 (215) 569- 2800 `

 

 

 

 

 

    

 

 

 

 

II. BASIS OF JURISDICTION(P[&€H an “X"r`n ())1e Bax()m'y) III. CITIZENSHIP OF PRINCIPAI) PARIIES (1’{aca cm "X" fn ()111: Bo.\'j?))‘}’lafmg`j'
(For Di`versr`g' Ca.\'e.s' O)z!y} and One Ba.r_fur quendan!)
lj 1 U.S, Govemment Federal Queslion PTF DEF l’TF DEF
Plainliff (_U..S`. Gavemmem Not a Party) Citizen nf'I'his State [X l Cl 1 Inc01porated or Principal Place ij 4 |J 4
ofBusine.ss In Tliis State
C| 2 U.S. Governrnenl E| 4 Diversity Citizen of AnotherState El 2 C| 2 lncorporated and Principal Place Cl 5 EI 5
Deferidant (Ina'r'cate (.‘ifi'zemhip 1;_1/' Parn'e.i in hem III) of Business 1n Ano\`her State
Citizen or Subject of a IJ 3 |J 3 Foreign Nation 1'J 6 E] 6
Foreign Country
IV. NATURE OF SUIT (P/ace an “X“ in One Bor ()nIy) Click here for: Nmurc ol Suit Code Descriptions.
REEITURE[EENAETY BANKRUPTC 1 ' ' 1 » » 1 1' >=.i._f.?

 

     

 

 

110 Insi.\rance

120 Marine
130 Miller Act
, 14 0 Negotiable Instrument
150 Recovery of Overpayment
& Enforcement of .ludgment
151 Medicare Act
152 Recovery of Defaulted
Stndent Loans-
(Excludes Veterans)
153 Recovery of Overpayment
of Veleran`s Benefits
160 Stockholders` Suits
190 Otl-ier Conh'act
195 Conh'act Procluct Liability
196 Franchise

nn human

UUUU U

 

 

 

     

 

PERSONAL INJURY PERSONAL INJURY El 625 Drug Related Seizure Cl 422 Appea1 28 USC 158 C.l 375 False Claims Act

ij 310 Airplane CJ 365 Personal Injury - ofProperty 21 USC 881 C| 423 Withdrawal El 376 Qui Tam (31 USC

113 315 Airplane Product Product Liability Cl 690 Other 28 USC 157 3729(&))
Liability 13 367 Health Care/' 1‘_'1 400 State Reapportionment

|:I 320 Assai.\lt, Libel & Pharmaceutical = ' PE " 0 410 Antitrnst
Slander Personal Injui'y l'J 820 Copyrights [j 430 Banks and Banking

|:| 330 Federal Employers’ Product Liability E| 830 Patent |J 450 Ccmmerce
liability CI 368 Asbestos Persona.l 13 835 Pa!ent - Abbrevialed El 460 Depon`ation

I'_'l 340 Marine lnjnry Product New Drug Application |j 470 Racketeer InHuenced and

El 345 Marine Product Liability 121 840 Trademark Corrupt Orga.nizations
Liabilit'y PERSONAL PROPER'I`Y ~ LA§QR'?= .»:IAL E x `Rl"['. ' ' D 480 Consumer Credit

g 350 Motor Vehicle U 370 Ot_l'ier Fraud |:I 710 Fair Labor Standa.rris C| 861 HEA (13951`£) g 490 Cable/Sa\` TV

El 355 Motor Vehicle D 371 Truth in Lending Act 0 862 Black Lung (923) 13 850 Secunties/Commodities/
Pruduct Liability I‘J 380 Other Persona.l [‘J 720 Labor/Management 0 863 DlWC/DIWW (405({;)) Exchange

13 360 Other Personal Propeiiy Damage Relations 0 864 SSID Title XVI C| 890 Other Statutory Actions
lnj E| 385 Propelty Damage IJ 740 Railway Labor Act D 865 RSI (405(§)) [J 891 Agricultural Acts

C| 362 Personal lnjury - Product Liability |:l 751 Family and Medical Cl 893 Envimmnental Matters

Leave Act 0 895 Freeclom of Information

   

Medical Mal actice

 

  

REA[Z‘:!!R`OBER

 

  

 

’FE'DER;AL _’l"`AX'§S Act

 

|J 790 Other Labor Litigation

 

 

 

13 210 L.ancl Condemnation
220 Foreclosure.

230 Rent Lease & Ejectment
240 Torts to Lancl

245 Tort Product Li ability
290 All Otlier Real Property

 

l:|
13
ij
ij
C|

 

 

  
     

D 440 Oither Civil Rights Haheas Cdrpus: |j 791 Employec Retiremnnt 13 870 Taxes (U.S. Plaintiff l:l 896 Arbitration

13 441 Voting D 463 Alien Detainee lncome Security Act or Defendant) |'J 899 Adminish'ative Procedure

g 442 Employment ij 510 Motiorls to Vacate |J 871 IRS»-Third Party Act/Review or Appeal of

13 443 Housing/ Sentence 26 USC 7609 Agency Decision
Accommodations 1‘_`| 530 General |:1 950 Constitutionality of

C.l 445 Amer. w/Disaljilities ~ Cl 535 Derrth Penalty .. ' f.:` lMMlGRA_TION Statc Stal'utes
Employment Other: 13 462 Naturalization Applrcatron

[] 446 Amer. w/Disabilities - |:1 540 Mandamus & Other |'J 465 Other Immigration
Other |J 550 Civil Rights Actions

|:l 555 Prison Condition

g 560 Civil Detainee -
Condit'ions of
Con{'inement

13 448 Education

 

 

 

 

V. OI{IGIN (I'Iace an "X" in One Br):c Only)

g 1 Original
Proceeding

VI. CAUSE OF ACTION

Cl 2 Removed from
State Court

C| 8 Muftidistrict
litigation-

l'J 6 Multidistrict
Litigation -
Transfer

ij 4 Reinstated or
Reopened

El 3 13 5 Transferred from

Another Distr`ict

(rpecffj)) Dlrect File
Cite the U. S Civil Statute under which y u are f 1111

L c o (Do not Mci(Wic!ic;Z! .st¢%lgs`diver.%h ty) cs f /9 7 2,
B f d f f
rie escrip 1011 o cali::I//M 7[ O((>C-V/},`(),m A¢p\- 7\//(( .[Y

Remanded from
Appellate Court

 

 

 

 

 

 

VII. REQUESTED IN l:l CHECK IF THIS IS .(CLASS ACTION DEMAND $ CHECK YES Only if demanded in COmP]alnt?
COMPLAINT: UNDER RULE 23, F-R-Cv-P. JURY DEMAND: es cINQ
vln. RELATED cAsE(S) l ‘ _ '
IF ANY gee """"°`"°mj" JUDGE oo§KET NUMBER
DATE SIGNAT E OF ATTO NE
‘l 1/28/2018 j; ’(
FOR OFFICE USE ONLY
RECE[PT # AMOUNT APPLYING lFP JUDGE MAG. JUDGE

 

 

Case 2:18-0\/- 05137- |\/|AK Document 1 Filed 11/28/18 Page 2 of 22
UNrTEl) sTA'rEs DrsrchT count

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNAT[ON FORM
(10 be used by counsel oi'pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendan
Address of Plaimiff: Harris Foge|, 1006 Edgewood Drive, Springfie|d, PA 19064

 

ThB Ur\iVGl'Sily 01 lhe Arts, 320 S Broad Sl., Phila PA 19102,Ar1ne Massorii_ 1615 Moyamensing Ave., Pl'ii|a.l PA 19148, .lennifer Lill|e, 1028 Wart`le|d /\ve., /\pf 2_ Oaklarld, CA

Address ofDefendant:

 

Place of Accident, Incident or Transaction: "PL"' )cC}‘°-{M"‘ \‘l/ 624

 

RELA TED CASE, IFANY:

Case Nurnber: Judge: Date Terminated:

 

Civil cases are deemed related When Yes is answered to any of the following questions:

1. ls this case related to property included in an earlier numbered suit pending or within one year Yes |:| No E/
previously terminated action in this court?

2. Does this case involve the same issue of factor grow out of the same transaction as a prior suit Yes |:] No E'
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes |:| No |Z/
numbered case pending or within one year previously terminated action of this court?

4. ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes |:| No
case filed by the same individual?

1 Certify that, to my knowledge, the within case l:i is / G’linot related to any case now pending or within one year previously terminated action in

this court except as noted above "
DATE; ///?’}>'//J" ®3£//¢ tow BY7SY

 

 

 

 

 

 

 

 

 

 

Attorney-at-Lm'v / Pro .S'e Plaintij” Alrorney ].D. # prfapp]icab!e)
CIVIL: (Placc a 11 in one category only)
A. Fedeml Question Cases: B. Diversi¢y .Iurisdr'ction Crrses.'
I:I l Indemnity Contract, Marine Contract and Al 11 Othe1 Contracts l:| l. lnsurance Contract and Other Contr'acts
|:l 2 FELA |:| 2. Airplane Personai 1aqu
[:l 3 J ones Act-Personal Injury [:] 3. Assault, Defamation
l:l 4 Antitrust |:| 4. Marine Personal Injury
|:| 5 Patent [:| 5. Motor Vehicle Pe1sonal Injury
|:l Labor-Managernent Relations |:| 6. Othei Pe1 sonal Injury (Please specifv)
7 Civil Rights |:l 7. Products Liability
|:[ 8 Habeas Corpus |:[ 8. Products Liability-- Asbestos
|____| 9. Securities Act(s) Cases |:| 9. All other Diversity Cases
I:] 10. Social Security Review Cases (Please specij§)).-
|:| l]. All other Federal Question Cases
(Pi'ease spect/j)):
ARBITRATION CERTIFICATION
{The effect afthis certification is 10 remove the casef)'om eligibilityfor ai'bin'arian,)
1

l, A{`, ¢/ ,` ("/ M(‘ f (; ;?b , counsel of record or pro se plaintift`, do hereby certify:

E/Fursuant to Local Civil Rule 53. 2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable m this civil action case
exceed the Sum of $1 50, 000. 00 exclusive of interest and costs:

|:| Relief other than monetary damages is soughtl

DATE; 11/28/2018 , Q>_:Q//éc/ 35754 _

vAlto)-ney- at- Law /1'°1'0 .S`e Plaz'r/rtij$r Attorney 1 D. # (1`f applicable)

NOTE: A trial de novo will be a trial by jury only ifthere has been compliance with FiRrC.P. 381

 

civ, 609 (5,~'2013)

 

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 3 of 22

IN THE UNI’I`ED STATES I)ISTRICT COUR'I`
FOR THE EASTERN DIS'I`RICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Harris Fogel : CIVIL ACTION
v. v

The University of the Arts, Anne Massoni

and Jennifer Little ~` NO-

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Managernent Track Designation F crm in all civil cases at the time of
filing the complaint and serve a copy on all defendants .(See § l:03 of the plan set forth on the reverse
side of this forrn.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management 'l` rack Designation Form specifying the track
to which that defendant believes the case should be assigned

SELECT ONE OF THE lFOLLOWING CASE MANAGEMEN'I` TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 225 5. ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. ( ) '

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos ( )

(e) Speoial Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) l g ( )
(t) Standard Management - Cases that do not fall into any one of the other tracks (")/
1 1/28/1 s ' /C;`,,®/ /l`_ %C /d;%( Ptaintiff, teams nagel
Date . Attorney~at-law Attorney for
215-569-2800 267-765-9678 dfmccomb@zarwin.eom
Telephon`e FAX Numb er E»Mail Address

(civ. 6601 10/02

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 4 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HARRIS FOGEL,
1006 Edgewood Drive
Springfield, PA 19064
Plaintiff, :

v. : CIVIL ACTION NO. lS-cv-
: JURY TRIAL DEMANDED
THE UNIVERSITY OF THE ‘
ARTS,
320 South Broad Street
Philadelphia, PA 19102,
ANNE MASSONI
1615 East Moyamensing Avenue,
Philadelphia, PA 19148

JENNIFER LITTLE,

1027 Warfleld Ave. Apt. 2
Oakland, CA 94610

Defendants.
COMPLAINT

Professor Harris Fogel (“Plaintiff” or “Fogel”) through his undersigned counsel, files this
civil complaint against defendants The University of the Arts (“UArts”), its employee, Anne
Massoni (“Massoni’), and Jennifer Little (Little’), an Associate Professor of Art and Graphic
Design at the University of the .Pacific and, in support thereof, avers as follows:

I. NATURE OF THE ACTION

l. Professor Harris Fogel, a former Professor of Photography at UArts seeks
damages from UArts as it is responsible for the actions cfa small group of administrators who
discriminated against him, a tenured faculty member, when they purportedto give credence to a
completely false, unsupported, undocumented and implausible allegation of sexual harassment

from defendant Jennifer Little and another non student, and then used those allegations to justify

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 5 of 22

their termination of him in violation of their own rules governing discipline of tenured faculty. Inv
doing so, UArts, violated its legal duty under 'l`itle IX by discriminating against plaintiff on the
basis of his gender and breached their contractual and other legal obligations to him.

2. Professor Fogel seeks damages from defendants l\/Iassoni and Little for defaming
him and conspiring to cause him to lose his position with the UArts.

II. THE PARTIES

3. Plaintiff is a resident of Pennsylvania residing at 1006 Edgewood Drive
Springfield, PA 19064.

4. Defenda_nt Massoni is a resident of Pennsylvania residing at 1615 East
Moyarnensing Avenue, Philadelphia, PA 19148.

5. Defendant UArts is a private institution of higher learning With a principal address
of 320 South Broad Street Philadelphia, PA 19102. lt describes itself as the only institution of
its kind in the nation, offering programs in design, fine arts, media arts, crafts, music, dance,
theater and writing

III. JURISDICTION AND VENUE

6. Plaintiff invokes this Court’s original jurisdiction under Title IX of the Education
Act Arnendments of 1972, 20 U.S.C. §1681, et seq.

7. Pursuant to 28 U.S.C. §1391, venue for this action properly lies in this district
because a substantial part of the events or omissions giving rise to the claims set forth below
occurred in this judicial district b

8. Plaintiff also invokes this Court’s jurisdiction over related state common law and
statutory claims under the principles of ancillary and/or pendent jurisdiction pursuant to 28

u.s.c.§1367. 25.

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 6 of 22

9. Plaintiff also invokes this Court’s jurisdiction pursuant to 28 U.S.C.§1332,
diversity of citizenship, with the amount in controversy exceeding 875,000.00, plus interest and
costs as to defendant Little as she is a resident of the State of California.

IV. STATEMENT OF FACTS

10. Prior to the events that give rise to this lawsuit, Little and Professor Fogel were
professors of photography at different universities and had been professionally acquainted for
several years. Professor Fogel had invited Little to exhibit at UArts in 2015, and Little often
sought Fogel’s advice on professional and personal topics. She asked him to be a reference for a
job search she was about to start as she wasn’t happy at her university, and was looking for a
new position, despite having been granted tenure. Professor F o gel regarded Little as a friend and
colleague,'but he had no romantic interest in her whatsoever and is happily married to his wife,
Nancy, and the father of grown children

11. Despite what appeared to Professor Fogel to be a collegial professional
relationship, including a request from Little to collaborate, Little, however, initiated the process
by Which Professor Fogel was terminated when, on December 10, 2017, she wrote to the UArts
Title IX Coordinator and Diversity Director Lexi Morrison and asserted that on some unspecified
day in l\/Iarch 2016 Professor Fogel had greeted her with a kiss upon his seeing her at the Society
for Photographic Education (“SPE”) Conference in Las Vegas, NV. According to Little, the kiss
was unwelcome and took place in the daytime in the lobby of the hotel where the conference was
being held.

12. Notably, Little did not complain or say anything to Professor Fogel about his

greeting her in that manner, and she and Professor Fo gel thereafter attended Various functions

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 7 of 22

together in public at the SPE Conference Little posted Professor.Fogel’s photographs of the
conference that included her to her Facebook account

18 After receiving the report from Little, l\/lorrison then received a report from Anne
-Laurie Autin (“Autin’), (a neophyte photo grapher) who complained that While she was in
attendance at a FotoFest conference in March 2016 as a photographer, Professor Fo gel had _
served as a portfolio reviewer of her Work.`

14. At FotoFest, photographers and reviewers typically meet in a large conference
room or hotel ballroom and the reviewees meet with a carefully selected pre-set of reviewers
Who give an inforrnal, ungraded critique of their work. The setting is analogous to a “speed
dating” program, with the aim of providing the participants multiple informal twenty-minute
critiques of their work from a variety of experts in the field including curators, historians, editors,
collectors, gallerists, and publishers from throughout the world, in an informal setting free of
formal grading and written review.

15. According to Autin, Professor Fogel reviewed her photography portfolio Withou`t
incident and then, as the review session Was ending, he offered her materials about the
university, and so as not to end on a negative note, a copy of his business card as he stood up to
say goodbye. As he was blindly retrieving a business card from his right pocket inside his sport
coat, he inadvertently pulled out his hotel room key and jokineg said when he realized it wasn’t
his business card, “here is my business card - oops - my room key.” Notably, the hotel room key
and business card are of very similar size and shape.

16. Professor Fo gel was embarrassed and immediately laughed aloud, and Autin also

joined in laughing at what was obviously an inadvertent and trivial incident He then put his

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 8 of 22

room key back in his pocket, and reached into his pocket and gave her his business card. She left,
and he then met with the next photographer waiting their turn to be reviewed

17. Professor Fo gel had no further contact with Autin, until she sent an unsolicited
email to him on March 23, 2016, to thank him for his review of her Work in glowing terms.
Professor Fogel, sent a reply e-mail on May 1, 2016, with a form-letter response, thanking her
for her email. He did not initiate any contact with Autin, all contact was initiated by Autin. There .
has been no contact since May 1, 2016.

18. l-lowever, on December 11, 2017, some 18 months later, Autin wrote to Morrison
and said that she understood l\/Iorrison was investigating a formal sexual harassment complaint
against Professor Fogel and wanted to report the incident to her.

19. Ms. Autin said in her report that while she initially thought that what Professor
Fogel said may have been a joke, after discussing the incident with numerous other Women at the
conference, including Ms. Little, who told Autin that Professor Fo gel “forced himself physically
on her,” Autin decided to report the incident

20. Following her receipt of these reports, Morrison purportedly began an
investigation into what had taken place and, on lanuary 23, 2018 issued a determination that
“Professor Fogel had committed serious Violations of the University’s Sexual Misconduct,
Sexual Harassment, and Other Forms of Harassment Policy.” Thereafter on l\/larch 8, 2018,
UArts Dean Mark Carnpbell upheld Morrison’s conclusions and based upon her report and also
purportedly on unrelatedissues of perforrnance, terminated Professor Fogel’s employment

21. ln investigating and adjudicating the sexual misconduct allegations against

Professor Harris Fogel, the burden was on UArts “to gather sufficient evidence to reach a

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 9 of 22

fair, impartial determination as to whether sexual misconduct has occurred and, if so,
whether a hostile environment has been created that must be redressed.”

22. v rThe January 28, 2018 determination by Morrison, that Professor Fogel
committed “a sexual assault” of Professor Jennifer Little in March 2016 in the lobby of a
Las Vegas hotel during the Society for Photographic Education (hereafter “SPE”)
conference was not supported by the evidence

28. Professor Little further alleged that she reported the forced non-consensual
kiss to Professor David Graham, another faculty member at UArts. Professor Little claims
that she told Professor Graham about the forced non-consensual kiss soon after it
happened while they were still at the SPE conference However, Professor Graharn told
Title IX Coordinator Morrison that he had no recollection of Professor Little telling him
such a thing.

24. Professor Little also claims that she reported the forced non-consensual kiss
to a group of women at the F otoF est 2016 conference in Houston, Texas, several weeks
after the alleged kiss happened However, one of the women in the group, Jennifer Colten,
a professor at Washington University, told Title IX Coordinator Morrison that she did not
recall Professor Lit“tle saying that Professor Fogel had forcibly kissed her. The witnesses in
the report by Morrison were Susan Burnstine, David Johnson, Etha Piazza, Michael
Crouser, lennifer Colten.

25 . The only person to corroborate Professor Little’s claim'that she reported the
alleged forced non-consensual kiss at the FotoFest 2016 conference in Houston is the other
complainant against Professor Fogel, Anne-Laure Autin. l\/Is. Autin’s corroboration of

Professor Little’s allegation is suspect however, because Professor Little and Ms. Autin

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18v Page 10 of 22

communicated with each other before filing their complaints and filed their complaints
almost contemporaneously (one day apart). Title lX Coordinator Morrison made no
attempt, such as obtaining copies of the electronic mail correspondence between the two
complainants, to investigate improper collusion between the two complainants

26. Professor Little waited approximately 21 months to report Professor Fogel’s
alleged forced non-consensual kiss. Professor Little’s only explanation for this extreme
delay in reporting the alleged misconduct is that she “tolerat[ed]” Professor Fogel’s kiss in
exchange for his support and professional advice.”

27. Morrison’s acceptance of this view was not a “reliable decision” supported by
available evidence

28. In short, Morrison failed to synthesize the evidence in order to make a
reliable, objective evaluation ofProfessor Little’s credibility (z'.e., that it was suspect and
compromised), which resulted in a finding that Professor Little’s allegation was founded,
even though there was insufficient evidence to support it

29. UArts also denied Professor Fogel his due process rights because Morrison’s
investigation did not provide Professor Fogel with adequate notice of the charges against
him. See 2017 OCR- Q&A, Question 6, page 4 (a school must provide the respondent “the
date and location of the alleged incident”). In this case, the Title IX Coordinator failed to
provide Professor Fogel with the exact date, time, and location that the alleged sexual
assault (i'.e., the forced non-consensual kiss alleged by Professor Jennifer Little) occurred
The Title IX Coordinator’s failure to investigate the date, tirne, and location of the alleged
incident constituted a failure to “analyze and document the available evidence both

inculpatory and exculpatory.” Id. (emphasis added).

 

. Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 11 of 22

30. l\/lorrison’s investigation failed to locate and interview all the members of the
group of women and men at the 2016 Houston FotoFest Conference to whom Professor
Little allegedly reported Professor Fogel’s forced non-consensual kiss. This was another
failure to analyze and document potentially exculpatory evidence.

81. Morrison’s investigation denied Professor Fogel due process because, about
the allegations of sexual harassment made by Autin, the Title IX Coordinator failed to
gather glarineg obvious exculpatory evidence that would have cast doubt on the veracity of
Ms. Autin’s allegation Ms. Autin informed the Title IX Coordinator that she had'reported
the alleged room key incident to Marta Sanchez Philippe, the l\/leeting Place Coordinator for
FotoFest, on the same day that it allegedly happened. However, Ms. Autin admitted to Title
IX Coordinator Morrison that she told Ms. Sanchez Philippe, that it was possible that
Professor Fogel’s remark about the room key was a “j oke” and that his intent was not
malicious

32. FotoFest retained a law firm to investigate the incident and that the law firm
investigated and concluded that there was insufficient evidence to substantiate Ms. Autin’s
allegation about Professor Fogel. Ms. Autin’s contemporaneous and very contradictory
report of the incident to Ms. Sanchez Philippe (and perhaps the outside investigator
employed by hotoFest) certainly casts doubt on the veracity of her allegation The Title IX
Coordinator’s failure to obtain this clearly exculpatory evidence denied Professor Fo gel the
opportunity to defend himself against the allegation.

83. The Title IX Coordinator’s investigation failed to exclude from
consideration multiple unproven, prejudicial allegations against Professor Fogel. The

Title IX Coordinator’s failure to exclude this evidence constituted a failure “to

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 12 of 22

objectively evaluate the credibility of parties and witnesses” with the result that Professor
Fo gel was denied the opportunity to defend himself against the unsubstantiated,
extremely prejudicial allegations

34. The unsubstantiated, gender-based prejudicial statements about Professor
Fogel made by Professor Little and relied upon by Morrison were as follows: (l) he has j
difficulty working with a woman in a position of authority over him; (2) that other
unidentified women at the 2016 Houston FotoFest Conference had heard of Professor
Fogel; and (3) that Professor Fogel engaged in “typical male verbal flirting behavior. The
unsubstantiated, gender-based prejudicial statements about Professor Fo gel made by
Anne-Laure Autin and relied upon by Morrison were as follows: (1) most female
photographers at the 2016 Houston FotoFest Conference guessed that it was Harris Fo gel
when Autin recounted her allegation that he offered her his room key; (2) that an
unidentified male photographer stated that he saw Professor Fogel acting in a “sleazy”
manner with unidentified female photographers at the 2016 Houston Fotof"est
Conference; (3) that an unidentified female photographer told Autin that Professor Fogel
was “very flirtatious” and she thought he gave her a show “because she was young, cute,
and bubbly.” 1

35. Fogel never said “I'd like you to have my (room) card”, instead he ended a

review with a “Thank You” and handed the participant his card, and said “Here is my card,
please feel free to stay in touch, and keep me appraised of your work in tlie future” And then

“Thank you, Good Bye”. This is similar to the email he responded to Autin with.

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 13 of 22

36. Professor Fogel made Title IX Coordinator Morrison aware of his concerns
on a consistent basis during each and every interview and meeting, about her
consideration and reliance upon gender-based stereotypical accusations, such the “typical
male verbal flirting behavior” comment by Professor Little in a Skype conference on
lanuar'y 12, 2018, but Morrison did not address Professor Fogel’s concerns other than to
say that she would consider addressing.the concern in a footnote to her investigation
report The consideration of Professor Little’s comment that Professor Fogel engaged in
“typical male verbal flirting behavior” is particularly troublesome since the OCR’s
guidelines specifically warn schools not to engage in decision-making techniques or
approaches that apply sex stereotypes or_ generalizations...” l

37. UArts investigation denied Professor Fogel due process by refusing to permit
him to have a copy of the Title IX Coordinator’s l2-page investigation report Both
Professor Fogel and his counsel requested a copy of the report on multiple occasions and
were repeatedly told that it was the UArts’ practice not to provide respondents with a copy
of the investigation report Counsel for Professor Fogel suggested that UArts provide
Professor Fogel with a redacted copy of the report to protect the identity of witnesses, but
UArts officials refused to give Professor Fogel even a redacted copy.

38. The Title IX coordinator evaluated the claims of sexual harassment and assault
under a preponderance of the evidence standard rather than a clear and convincing evidence
standard, Which is the burden of proof currently recommended by the Department of
Education. See 2017 OCR Q&A, Question 8, page 5 . The UAi'ts’ investigation denied
Professor Fogel due process because it applied a lesser standard ofproof-preponderance of

the evidence - than the one it applies to other allegations of professorial misconduct

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 ' Page 14 of 22

89. Professor Fo gel was denied due process because he was not provided the
opportunity to respond to the investigation report iri writing in advance of the decision of
responsibility and/or at a live hearing to decide responsibility See 2017 OCR Q&A,
Question 8, page 5 .

40. Professor Fogel was denied due process because he was denied the
opportunity to present witnesses whowould have given exculpatory evidence to the Title
IX Coordinator. See 2017 OCR Q&A, Question 4,`page 8. ln a meeting with Title IX
Coordinator Morrison ori December 15 , 2017, Professor Fogel gave her the name of
witnesses and Morrison chose not to interview them.

41. Professor Fogel was denied Due Process because the ultimate decision-maker
regarding the allegations, Dean Mark Campbell, has a documented history of bias and
hostility against Professor Fogel. Department of Education regulations require that a
university proceeding which arises from an allegation of dating violence, domestic assault,
sexual assault, or stalking must“[i]nclude a prompt, fair, and impartial process from the
initial investigation to the final result.” See 34 C.F.R.

42. Dean Campbell’s March 8, 2018 letter to Professor Fogel clearly
demonstrates that he used the sexual misconduct allegations made against Professor Fo gel
as a pretext for terminating Professor Fogel because Dean Campbell believed that Professor
Fogel was “obstructionist”, difficult to supervise, and not sufficiently collegial. Because it
would have been far more difficult -- if not impossible -- to prove his allegation that
Professor Fo gel did not adhere to UArts’ “basic requirements of collegiality,” Dean

Campbell improperly used the sexual misconduct allegations, with their lower standard of

 

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 15 of 22

proof, as a pretext to terminate Professor Fogel.

48. Professor Fogel was denied due process and an equitable resolution of the
complaints against him because the UArts neither considered nor offered him an informal
resolution'of the complaints See 2017 OCR Q&A, Question 7, page

44. Neither complainant is an employee of UArts and both allegations largely were
based upon speculation on the part of the complainants as to Professor Fogel’s motivations
(z'.e., whether he intended to seek sexual favors from either complainant), rather than
anything he did. Further the kissing a colleague in a social greeting is commonplace
behavior among UArts’ faculty members and Board members, and staff, as it is in many
social settings Professor Fogel has been kissed by professional colleagues, including his
peers at UArts, literally thousands of times Autin’s report regarding the room key incident
was riot regarded by her as anything other than an awkward joke when it occurred.

45. Imposing the sanction of termination from Professor Fogel’s employment at

UArts was not “a proportionate response to the violation.” 20 17 OCR Q&A, Question 9,
page 6. Even if the decision-maker determined that there was sufficient evidence to warrant
a finding of responsibility, Professor Fogel should have been offered the opportunity to
engage in sensitivity training and to correct any behavioral issues affecting his
employment

46.. Professor Fogel is 59 years-old. He has two children in college. He worked at
The UArts for twenty-two years To terminate his employment as a result of two
unsubstantiated and very minor allegations of conduct that cannot fairly be claimed to rise
to the level of sexual misconduct simply was not proportionate to the violation.

47. The UArts investigation denied Professor Fogel due process by employing a

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 16 of 22

Title IX Coordinator who was not properly trained in conducting Title IX investigations
The Title IX Coordinator’s lack of proper training was patently obvious horn the fact that
she systematically failed to gather exculpatory evidence, objectively evaluate the credibility
of witnesses and Synthesize all the available evidence, both inculpatory and exculpatory
with the result that Professor Fogel was denied an equitable resolution of the complaints
against him.

V. CAUSES OF ACTION

COUNT I
Violation of Title IX

48. Plaintiff incorporates each of the paragraphs above as if fully set forth herein.

49. Title IX of the Education Act Amendment of 1972, 20 U.S.C. § 1981, et seq.
(”Title IX"),, provides in relevant part that “[n]o person in the United States shall, on the basis of
sex, be excluded from participation in, be denied the benefits of, or be subjected to
discrimination under any education program or activity receiving Federal financial assistance.”

50. UArts receives substantial federal funding

51. Title IX is enforceable through an implied private right of action affording an
individual discriminated against due to his gender damages and equitable relief.

52. Courts recognize violations on reverse Title IX claims under several theories
including erroneous outcome, selective enforcement arcane assumptions and deliberate
indifference Plaintiff makes a claim of discrimination under each of those theories

53. Both the Department of Education and the Department of lustice have
promulgated regulations under Title IX that require a school to “adopt and publish grievance
procedures providing for the prompt and equitable resolution of student...complaints alleging any

action which would be prohibited by” Title IX or its regulations 34 CFR Sec. 106.8(b) (Dep't of

 

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 17 of 22

Ed); 28 CFR Sec. 54.135(b)` (DOJ). These actions include any form of sexual touching See

» generally, U.S. Dep‘t of Education, Oftice for Civil Rights, Revised Sexual Harassment
Guidance: I-Iarassment of Students by School Employees, Other Students, or Third Parties--Title.
IX (2001) at 19-20, 21 & nn. 98-101. (Guidance)

54. The procedures adopted by Title IX covered schools must not only “ensure the
Title lX rights of the complainant,” but must also “accord[] due process to both parties involved”'
(Guidance, id at 22).

5 5. These procedures that in the view of the Guidance accord due process when well
instituted and aptly followed, must include, at a minimum: “Adequate reliable and impartial
investigation of complaints, including: the opportunity to present witnesses and`other evidence.”
(Guidance, ld at 20).

5 6. A school also has a Title Xl-mandated obligation to make sure that all persons
handling these procedures “have adequate training as to what conduct constitutes sexual
harassment, which includes ‘alleged sexual assaults.”’ (Guidance, id at 21).

57. Based on the foregoing averments of fact, defendant UArts has deprived Plaintiff
on the basis of his sex of his Title IX rights, of his statutory due process rights, and equal
protection through the improper, malicious, sex-based application of its policies for handling
sexual assault Which led to the erroneous outcome in this matter l

58. UArts initiated and conducted the investigation and subsequent hearing of Little
and Autin’s complaints in a manner that was biased against Plaintiff due to his sex. Among other
things, Anne Massoni, Fogel’s Department head and a person believed to have been instrumental
in the UArts’ actions against Fogel, repeatedly had demonstrated an anti-male bias toward Fogel

and other males

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 18 of 22

59. Plaintiff was found to have committed an offense by an uninformed investigator,
who relied on a flawed investigative file, and absent any credible evidence of wrongdoing
ignored evidence

60. By using a discredited single investigator/adj udicator model, UArts allowed
Morrison to perform a flawed investigation and then rely upon the flawed investigation to come
to an erroneous and biased conclusion

61. Due to Plaintiff s gender, UArts imposed sanctions on Plaintiff that were
l excessively severe because of his sex in violation of Title IX.

62. UArts improperly and illegally based its investigation and conclusions upon
gender stereotypes that Professor Fogel’s naturally outgoing and joking manner were predatory
and seductive behavior even though nothing contained in UAits’ investigation and conclusions
contain a shred of overtly sexual conduct on the part of Professor Fogel.

63. As a direct and proximate consequence of UArts’ Title IX violations, Plaintiff has
sustained significant damages including termination of his employment as a tenured professor.

64. Plaintiff has also suffered monetary damages, profound emotional distress, loss of
educational opportunities, and other direct and consequential damages Fogel’s physical health
suffered and his professional opportunities such as exhibitions, teaching, lecturing, and grants
largely disappeared as a result of defendants’ actions

COUNT II
Breach of Contract

65. Plaintiff incorporates each of the paragraphs above as if fully set forth herein

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 19 of 22

66. At all times relevant hereto, a contractual relationship existed between UArts and
Plaintiff through, inter alia, UArts written policies regarding discipline of tenured faculty
members and handling of sexual harassment complaints

67. UArts Was required to act in accordance with that contract

6_8. For all the reasons set forth above, UArts has materially breached its contracts
with Plaintiff by failing to comply with policies and procedures governing discipline of tenured
faculty members and handling of sexual harassment complaints

69. As a direct, proximate and foreseeable consequence of UArts numerous material
breaches, Plaintiff has sustained significant damages including, but not limited to loss of his
tenured professorship.

70. As a consequence of these breaches with a resulting loss of lifetime earnings, loss
of education opportunities pain and suffering, and other direct and consequential damages

71. Plaintiff is entitled to recover damages for UArts’ breach of its contractual
obligations and duties including specific performance of the contract

COUNT III
Negligence

72. Plaintiff incorporates each of the above paragraphs as if fully set forth herein

73. ln the event the Court Were to find that no contracts exist between Plaintiff and
Defendant, UArts owed duties of care to Plaintiff independent of any contractual duties
including, but not limited to an academic environment free of sexual hostility where sexual
misconduct policies and procedures are fair and reasonable; including providing him with
support through trained and non-biased administrators

74. Based on the aforementioned facts and circumstances UArts has breached its

duties of care owed to Plaintiff

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 20 of 22

7'5. As a direct, proximate and readily foreseeable consequence of UArts'
aforementioned conduct, Plaintiff has sustained significant damages including, but not limited to,

monetary damages, emotional distress, loss of education opportunitiesj and other direct and

COUNT IV
Defamation and Invasion of Privacy

76. Plaintiff incorporates by reference each of the above paragraphs as if fully set
forth herein.

77. Defendant UArts, acting through its managers Mark Campbell and Anne
l\/lassoni, repeated to other UArts’ employees that Plaintiff had been fired for sexual harassment
and such statements were made prior to Plaintiff receiving official notice of his termination

78. Defendant Little falsely and maliciously stated to UArts’ employees and other
third parties that she had been sexually assaulted and harassed by Plaintiff, when, in fact, she had
not.

79. On February 22, 2018, during a photography faculty meeting prior to the SPE
National Conference to be held in Philadelphia to discuss the conference Massoni told the
group, in response to a question from a faculty member about Professor Fogel’s status, “lf people
ask you about Harris at the SPE Conference, there is nothing for you say, because you don’t
know anything, so change the subject.” She added that “if someone wants more information you
can also refer them tothe school’s Title IX office.” There was no legitimate need for Massoni to
have made such comments to UArts’ faculty and other employees, and it was done maliciously
and without privilege in a further effort by Massoni, acting within the scope of her authority at

UArts, to further damage the reputation of plaintiff, which it did.

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 21 of 22

80. UArts’ employees, including Massoni and Christine Schaeffer, Associate Vice
President for I-Iurnan Resources for UArts, and Little repeated their false and defamatory
accusations about Plaintiff to third parties, such as the Society for Photographic Education
(“SPE”), and upon Professor Fogel’s attempt to renew his SPE membership in October 2018,
SPE then immediately advised him that he “was not welcome at any of its professional events,”
even though he had participated in SPE events for over thirty years in a professional capacity and
was publicly recognized on numerous occasions for his Volunteer service to the organization In
addition, Morrison also disseminated information about the accusations to third parties without
any legitimate purpose in doing so and thus exceeded the scope of any conditional privilege

81. The actions of defendants have damaged the reputation of plaintiff and caused
him economic and non-economic injury and damaged his personal and professional standing
Within the community.

WHEREFORE, plaintiff requests that he be awarded damages in an amount to be
determined at trial, including, but not limited to economic damages, damages to physical well-
being, emotional damages damages to reputation loss of career prospects as well as
prejudgment interest, punitive damages, attorneys‘ fees, expenses, and costs, and any other relief
that the Court deems just and proper.

Respectfully submitted,
ZARWIN, BAUl\/I, DeVITO, KAPLAN,

se -- R&roDDY, 117
f ”`%/

DAvID F. MCC'oMB

Aay I.D. No.: 35754
zACHARY A. sILvERsTEIN
Atty I.D. No.: 316491

1818 Market Street, 13th Floor
Phiiadelphia, PA 19103

 

Case 2:18-cv-05137-|\/|AK Document 1 Filed 11/28/18 Page 22 of 22

215.569.2800; Fax 215.569.1606
Attorneys for Plaintiff
dfmccomb@zarwin.com
Zsilverstein@Zarwin.com

Dated: November 28, 2018

 

